                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE


RICKY MATLOCK and                   )
BRIDGET MATLOCK,                    )
                                    )
            Plaintiffs,             )
                                    )
vs.                                 )     Case No.: 3:18-cv-00047
                                    )     Judge William L. Campbell, Jr.
ROUNDPOINT MORTGAGE                 )     Magistrate Judge Newbern
SERVICING CORPORATION,              )     JURY DEMAND
EMBRACE HOME LOANS,                 )
INC., and LOANCARE LLC,             )
                                    )
                                    )
            Defendants.             )
                                    )
                                    )
______________________________________________________________________________

       PLAINTIFFS’ COMBINED REPLY TO DEFENDANTS’ RESPONSES TO
            PLAINTIFFS’ MOTION FOR LEAVE TO FILE UNDER SEAL
______________________________________________________________________________


       Plaintiffs Ricky Matlock and Bridget Matlock (“Plaintiffs”) hereby submit this Combined

Reply to the responses to Plaintiffs’ Motion for Leave of Court to File Documents Under Seal

filed by Defendants Roundpoint Mortgage Servicing Corporation and Embrace Home Loans,

Inc. (Dkt. 103), and Defendant LoanCare LLC (Dkt. 94).

                                      INTRODUCTION

       In their opposition to Defendants’ motions for summary judgment, Plaintiffs submitted

materials that had been designated as confidential by Defendants pursuant to the operative

protective order. Plaintiffs contend that these materials do not meet the strict requirements for




  Case 3:18-cv-00047 Document 106 Filed 09/09/19 Page 1 of 5 PageID #: 2245
filing documents under seal in the Sixth Circuit, and respectfully submit that these filings should

be maintained as part of this Court’s public record.

                                      APPLICABLE LAW

       In Shane Group, Inc. v. Blue Cross Blue Shield of Michigan, 825 F.3d 299, 305 (6th Cir.

2016), the Sixth Circuit emphasized the “‘strong presumption in favor of openness’ as to court

records,” and held that “[o]nly the most compelling reasons can justify non-disclosure of judicial

records.”   The Court further explained that “even where a party can show a compelling reason

why certain documents or portions thereof should be sealed, the seal itself must be narrowly

tailored to serve that reason.” Id. To satisfy this heavy burden, a party must “demonstrate — on

a document-by-document, line-by-line basis—that specific information in the court record meets

the demanding requirements for a seal.”      Id. at 308. This Court’s Local Rule 5.03 therefore

requires that parties who designate materials as confidential must demonstrate “compelling

reasons to seal the document and that the sealing is narrowly tailored to those reasons.” See

Local Rule 5.03(a).

                 DEFENDANTS HAVE NOT SATISFIED THE STRICT
              REQUIREMENTS FOR FILING DOCUMENTS UNDER SEAL


       Roundpoint and Embrace state that “it would be inequitable” to allow Plaintiffs to

“thwart their contractual agreement” in the protective order and “backdoor the production of

sensitive, confidential material information into the public record.” Dkt. 103, Page ID #2233.

As noted by the Sixth Circuit, however, this conflates the standards for protective orders and

sealing: “that a mere protective order restricts access to discovery materials is not reason enough

. . . to seal from public view materials that the parties have chosen to place in the court record.”



                                                 2
  Case 3:18-cv-00047 Document 106 Filed 09/09/19 Page 2 of 5 PageID #: 2246
Shane Group, Inc., 825 F.3d at 307 (emphasis in original). Reversing the lower court’s order

sealing the records, the Sixth Circuit explained that “the district court plainly conflated the

standards for entering a protective order under Rule 26 with the vastly more demanding

standards for sealing off judicial records from public view.” Id. (emphasis added).

       Although Roundpoint and Embrace imply that the subject documents might have been

submitted “for improper purposes,” Dkt. 103 Page ID #2322, the documents are highly relevant

as they directly contradict Roundpoint’s argument that it had no obligation to contact State Farm

when Roundpoint knew that the mortgagee clause change had not been made. (DEF/MATLOCK

685;Johnson depo, p. 54-58). See Dkt. 81, Page ID# 607-608. Similarly, the documents also

demonstrate that Defendants were responsible to notify State Farm of the need to change the

mortgagee clause. (DEF/MATLOCK 521) (Johnson depo, p. 35-36; 113) (Bielby depo, p. 47).

       While LoanCare states that “it is clear that Plaintiffs do not intend to use the LoanCare

Subservicing Agreement to support Plaintiffs’ Responses,” Dkt. 94 Page ID #2122, Plaintiffs

note that notwithstanding an editing error in their opposition, the LoanCare Subservicing

Agreement is properly before this Court because it also demonstrates that mortgage servicers are

required to send mortgagee clause change notices to the insurance company at the time the

servicing rights are transferred. (DEF/MATLOCK 796).

       Regarding the burden to demonstrate a compelling need to seal the documents from

public view, LoanCare simply states that “it does need to address the question of whether or not

to seal the document, because that determination is irrelevant in light of the fact that it never

should have been filed.” Dkt. 94, Page ID #2121.

       Roundpoint and Embrace go a little further, and state in conclusory fashion that the



                                               3
  Case 3:18-cv-00047 Document 106 Filed 09/09/19 Page 3 of 5 PageID #: 2247
documents “contain sensitive pricing and other information which is not available to

competitors” and therefore are “subject to protection as a trade secret.”     Dkt. 103, Page ID

#2233-2234. Rather than submitting affidavits or other evidence to support their trade secrets

argument with the requisite specificity, Roundpoint and Embrace have chosen instead to rely on

bases similar to those the Sixth Circuit has found to be “brief, perfunctory, and patently

inadequate.” Shane Group, Inc., 825 F.3d at 306.

                                        CONCLUSION

        Defendants have not come close to meeting the heavy burden required to demonstrate

that the subject documents should be filed under seal.     Under the law of the Sixth Circuit,

Plaintiffs respectfully submit that the documents should be included as part of the public record

in this case.




                                                    Respectfully submitted,


                                                    /s/ Patrick Barrett
                                                    Patrick Barrett (BPR # 020394)
                                                    Barrett Law Office, PLLC
                                                    4205 Hillsboro Pike
                                                    Suite 303
                                                    Nashville, Tennessee 37215
                                                    (615) 463-4000
                                                    pbarrett@barrettlawofficetn.com

                                                    /s/ Henry Todd, Jr.
                                                    Henry Todd, Jr. (BPR # 005574)
                                                    Todd & Spencer
                                                    404 East College Street
                                                    Dickson, Tennessee 37055
                                                    (615) 446-0511
                                                    henrytoddjr@bellsouth.net


                                               4
   Case 3:18-cv-00047 Document 106 Filed 09/09/19 Page 4 of 5 PageID #: 2248
                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document was filed and served upon the following
counsel via the Court’s electronic filing system and/or email on this 6th day of September, 2019.

       Shaun K. Ramey
       McGlinchey Stafford
       424 Church Street, Suite 2000
       Nashville, TN 37219
       sramey@mcglinchey.com

       Bret J. Chaness
       Rubin Lublin TN, PLLC
       3145 Avalon Ridge Place, Suite 100
       Peachtree Corners, Georgia 30071
       bchaness@rubinlublin.com


                                            /s/ Patrick Barrett




                                               5
  Case 3:18-cv-00047 Document 106 Filed 09/09/19 Page 5 of 5 PageID #: 2249
